Exhibit 10.28

 

LOGO [g516622ex10_28logo.jpg]

2012 MANAGEMENT INCENTIVE PLAN (MIP)

 

     ~% Plan     EBITDA*      % Indiv.
Target     FCF      % Indiv.
Target     MIP
Total     Allowable
Discretionary     Total %
Indiv.
Target        <90 %         Ø        Ø         Ø        Ø        20 %      20 % 
     90 %      27,600         15 %      11,700         15 %      30 %      20 % 
    50 % 

PLAN

     100 %      30,600         30 %      13,000         30 %      60 %      20
%      80 %       110 %      33,600         40 %      14,300         40 %     
80 %      20 %      100 %       120 %      36,700         50 %      15,600      
  50 %      100 %      20 %      120 % 

TERMS

 

•  

Each participant has a “target” bonus percentage representing the amount of
annual salary to be earned as a Management bonus. Percentages above represent
the portion of an individual’s “target” they would earn at the various financial
performance levels.

 

  •  

# Participants 27

 

  •  

MIP payout is 60% of Target@ Plan EBITDA ($30.6mm) and Plan Free Cash Flow
($13.0mm).

 

  •  

MIP payout is 100% of Target@ 120% of Plan EBITDA ($36.7mm) and 120% of Plan
Cash Flow ($15.6mm).

 

•  

Discretionary payout is 20% of target; at financial performance levels below
plan, the amount of discretionary bonus available and the individual payments
are determined by discretion of the BOD with recommendations from the CEO
considered.

 

•  

EBITDA and FCF Levels shown above include fully funding the bonus payouts at
each respective level.

 

  •  

The full amount of the MIP will be determined by final audited results and will
be paid upon receipt of the audited financial statements.

 

Confidential

  Page 1   02.03.2012